

Grant No.: __-__-PS-_


ROYAL GOLD, INC.
2004 OMNIBUS LONG-TERM INCENTIVE PLAN
 
PERFORMANCE SHARE AGREEMENT
 
Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants
performance shares relating to shares of its common stock, $.01 par value (the
“Stock”), to the individual named below as the Holder, subject to the vesting
conditions set forth in the attachment.  Additional terms and conditions of the
grant are set forth in this cover sheet, in the attachment and in the Royal
Gold, Inc. 2004 Omnibus Long-Term Incentive Plan (the “Plan”).
 
Grant Date:
 
Name of Holder:
 
Holder’s Social Security Number:
 
Number of Performance Shares Covered
by Grant:
 
This Performance Share grant is subject to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is available for
your review upon request to the Corporate Secretary.  You should carefully
review the Plan, and the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.
 
Grantee:
        
   
(Signature)
       
Company:
       
   
(Signature)
       
Title:
President and Chief Executive Officer
 

 
Attachment
 
This is not a stock certificate or a negotiable instrument.
 
 
1

--------------------------------------------------------------------------------

 

ROYAL GOLD, INC.
2004 OMNIBUS LONG-TERM INCENTIVE PLAN
 
PERFORMANCE SHARE AGREEMENT
 
Performance Shares Transferability
 
This grant is an award of performance shares in the number of shares set forth
on the cover sheet, subject to the vesting conditions described below (the
“Performance Shares”).  Your Performance Shares may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Performance Shares be made subject to execution, attachment or similar
process.
     
Vesting
 
The Performance Shares shall vest as follows:  One Hundred percent (100%) of the
Performance Shares granted hereunder shall vest upon achievement of an increase
in adjusted free cash flow per share (“AFCPS”) to $____ per basic weighted
average share outstanding (“WASO”).  For the period ended __________, the
trailing twelve month AFCPS was $___ per WASO.  This increase to $_____ per WASO
represents a ___ percent compounded annual growth rate (“CAGR”) over the
contractual term of the Performance Shares granted hereunder. Vesting may occur
upon achievement of twenty five percent increments of the target increase in
AFCPS, or upon achievement of trailing twelve month AFCPS of $_____ per WASO for
twenty five percent (25%) vesting, $_____ per WASO for fifty percent (50%)
vesting and $_____ per WASO for seventy five percent (75%) vesting.
         
AFCPS is defined as operating income plus production taxes, exploration
expenses, depreciation, depletion and amortization, non-cash charges, and any
impairment of mining assets, less non-controlling interests in operating income
of consolidated subsidiaries, and calculated quarterly on a trailing twelve
month basis.
         
WASO is defined as the average weighted number of shares outstanding over the
previous twelve month period, which is reported each fiscal quarter as Basic
Weighted Average Shares Outstanding in our Consolidated Statements of Operations
and Comprehensive Income.
       
  
No additional Performance Shares will vest after your Service has terminated for
any reason.

 
 
2

--------------------------------------------------------------------------------

 



   
All Performance Shares that have not vested by the fifth anniversary of the
Grant Date will be forfeited.
         
The Compensation, Nominating and Corporate Governance Committee has the
authority to certify whether the vesting thresholds set forth above have been
achieved within the meaning of Treasury Regulations, Section
1.162-27(e)(5).  Any such determinations shall be made in the sole discretion of
the Compensation, Nominating and Corporate Governance Committee.  The resulting
aggregate number of vested Performance Shares will be rounded down to the
nearest whole number of Performance Shares.  You may not vest in more than the
number of Performance Shares covered by this grant.
     
Termination without Cause, Good Reason or Non-Renewal of Employment Agreement;
Change of Control
 
Notwithstanding the foregoing vesting rules, if (i) the Company terminates your
Service or your Employment Agreement without “Cause” (as defined in your
Employment Agreement) during the term of your Employment Agreement, (ii) you
terminate your Service or your Employment Agreement for “Good Reason” (as
defined in your Employment Agreement) during the term of your Employment
Agreement, or (iii) your Service is terminated upon the Company’s election not
to renew the term for one of the four successive one-year renewal terms pursuant
to Section 2 of your Employment Agreement, and any such termination does not
occur within two (2) years after the occurrence of a “Change of Control” (as
defined in your Employment Agreement), then, you will be vested as of the date
of your termination in all or a portion of the Performance Shares to which you
would be entitled based on the Company’s performance through the last day of the
Company’s fiscal quarter in which your Service is terminated and determined in
accordance with the Company’s practices as in effect at such time.  The
resulting aggregate number of vested shares will be rounded to the nearest whole
number, and you cannot vest in more than the number of shares covered by this
grant.

 
 
3

--------------------------------------------------------------------------------

 

 

   
If (i) the Company terminates your Service or your Employment Agreement without
“Cause” (as defined in your Employment Agreement) during the term of your
Employment Agreement, (ii) you terminate your Service or your Employment
Agreement for “Good Reason” (as defined in your Employment Agreement) during the
term of your Employment Agreement, or (iii) your Service is terminated upon the
Company’s election not to renew the term for one of the four  successive
one-year renewal terms pursuant to Section 2 of your Employment Agreement, and
any such termination occurs within two (2) years after the occurrence of a
“Change of Control” (as defined in your Employment Agreement), then, you will be
one hundred percent (100%) vested in the Performance Shares as of the date of
your termination.
         
As used herein, the term "Employment Agreement" shall mean that certain
Employment Agreement between you and the Company dated ___________ as the same
may be amended after the date hereof.
     
Delivery of Stock Pursuant to Vested Performance Shares
 
A certificate for all of the shares of Stock represented by the vested
Performance Shares (which shares of Stock will be rounded down to the nearest
number of whole shares) will be delivered to you on or immediately after you
have vested in such Performance Shares provided that, if vesting occurs during a
period in which you are (i) subject to a lock-up agreement restricting your
ability to sell shares of Stock in the open market, or (ii) restricted from
selling shares of Stock in the open market because you are not then eligible to
sell under the Company’s insider trading plan or similar plan as then in effect
(whether because a trading window is not open or you are otherwise restricted
from trading), delivery of such shares of Stock will be delayed until the first
date on which you are no longer prohibited from selling shares of Stock due to a
lock-up agreement or insider trading plan restriction.
     
Forfeiture of Unvested Performance Shares
 
In the event that your Service terminates for any reason, except as provided
above in the section entitled "Termination without Cause, Good Reason or
Non-Renewal of Employment Agreement; Change of Control," you will forfeit all of
the Performance Shares that have not yet vested.

 
 
4

--------------------------------------------------------------------------------

 


Withholding Taxes
 
You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Performance Shares or your acquisition of Stock under this
grant.  In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to this grant, the
Company will have the right to:  (i) require such payments from you; (ii)
withhold such amounts from other payments due to you from the Company or any
Affiliate; or (iii) cause an immediate forfeiture of shares of Stock subject to
the Performance Shares granted pursuant to this Agreement in an amount equal to
the withholding or other taxes due.
     
Retention Rights
 
Neither the Performance Shares nor this Agreement give you the right to be
retained by the Company (or any parent, Subsidiaries or Affiliates) in any
capacity.  The Company (and any parent, Subsidiaries or Affiliates) reserve the
right to terminate your Service at any time and for any reason.
     
Shareholder Rights
 
You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for shares of Stock relating to the vested Performance
Shares has been issued (or an appropriate book entry has been made).  No
adjustments are made for dividends or other rights if the applicable record date
occurs before your stock certificate is issued (or an appropriate book entry has
been made), except as described in the Plan.
     
Adjustments
 
In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of Performance Shares covered by this grant shall be adjusted
(and rounded down to the nearest whole number) if required pursuant to the Plan.
     
Applicable Law
 
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law, rule or principle that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
     
Consent to Electronic Delivery
 
The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form.  By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format.  If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies.  Please contact the Corporate Secretary at (303) 573-1660 to request
paper copies of these documents.
     
The Plan
 
The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

 
 
5

--------------------------------------------------------------------------------

 



   
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding the Performance Shares.  Any prior agreements, commitments
or negotiations concerning the Performance Shares are superseded.
     
Stock Ownership Requirements
 
You are required to continue to hold fifty percent (50%) of the shares of Stock
acquired pursuant to this Performance Share grant (such 50% to be determined
after reducing the shares of Stock covered by this grant by the number shares of
Stock equal in value to the amount required to be withheld to pay taxes in
connection with this grant) until the number of shares of stock owned by you
equals or exceeds ________.

 
By signing the cover sheet of this Agreement, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.
 
 
6

--------------------------------------------------------------------------------

 
 